IN THE MATTER OF THE PETITION                  *      IN THE
FOR REINSTATEMENT OF                           *
KENNETH MICHAEL ROBINSON TO                    *      COURT OF APPEALS
THE BAR OF MARYLAND                            *
                                               *      OF MARYLAND
                                               *
                                               *      Misc. Docket AG
                                               *
                                               *      No. 51
                                               *
                                               *      September Term, 2013

                                         ORDER


        The Court having considered the Petition for Reinstatement of Kenneth Michael

Robinson and the response filed thereto by the Attorney Grievance Commission in the

above captioned case, it is this 18th day of June, 2014

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the petitioner Kenneth Michael Robinson is hereby, reinstated

by this Court to the practice of law in Maryland, and it is further

        ORDERED, that the Clerk of this Court shall replace the name of Kenneth

Michael Robinson on the register of the attorneys in this Court and certify that fact to

the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in

this State.




                                                      /s/ Mary Ellen Barbera
                                                      Chief Judge


.